             Case 18-12635-LSS     Doc 43    Filed 11/19/18   Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF DELAWARE


 In re:                                  )   JUDGE
                                         )
 DAVID’S BRIDAL, INC.                    )   CASE NO.: 18-12635
                                         )
                                         )
          DEBTOR.                        )   CHAPTER 11
                                         )



                          NOTICE OF APPEARANCE


PLEASE TAKE NOTICE that the undersigned appears on behalf of Howland Commons,
LLC dba Howland Commons; Kentucky Oaks Mall Company dba Kentucky Oaks Mall;
PA-Eastway, Inc. dba Millcreek Pavilion; Ohio Valley Mall Company dba Ohio Valley Mall
and pursuant to Rule 2002 of the Bankruptcy Rules and 11 U.S.C. §1109(b), request that
all notices required to be served in these cases be served upon Cafaro Management
Company, 5577 Youngstown-Warren Rd., Niles, Ohio 44446, Attention: Richard T. Davis.


Dated: November 19, 2018


                                              /s Richard T. Davis
                                              RICHARD T. DAVIS
                                              Ohio Reg. No. 0033405
                                              Cafaro Management Company
                                              5577 Youngstown-Warren Rd.
                                              Niles, Ohio 44446
                                              (330) 747-2661
                                              (330) 743-2902
                                              rdavis@cafarocompany.com
